*87The opinion of the court was delivered by
Breaux, J.
The municipal authorities of the town of Mansura took action to compel the defendant to pay a license tax of seventy-five dollars imposed on peddlers.
The defendant contended that he was not a peddler.
The issue before us is whether a planter who sells his crop of rice in parcels, from place to place, is a peddler, within the intendment of an ordinance requiring peddlers and hawkers, excepting those peddling fruits, vegetables, oysters, poultry and eggs, to pay an annual license.
On Motion to Dismiss the Appeal.
Plaintiff and appellee moved to dismiss the appeal, on the ground that the Supreme Court is without jurisdiction; the amount in dispute, he alleged, was less than the minimum, limit, and the constitutionality or legality of the license was not at issue.
This case was before the court in 1897, on the relation of the defendant, who applied for a writ of certiorari and mandamus.
The justice of the peace court condemned the defendant to pay the license.
From the judgment an appeal was taken to the District Court of the parish of Avoyelles.
Before that court the Mayor, who is the appellee here, made a motion to dismiss the appeal upon the ground that the District Court was without jurisdiction, as the legality or constitutionality of a license tax was involved.
This motion was sustained by the District Court.
Whereupon the ■ defendant, relator in the application for certiorari and mandamus, applied to the Supreme Court to compel the District Court to rescind the judgment dismissing the appeal, and resume jurisdiction of the case.
The Supreme Court decided, in disposing of the application for certiorari and mandamus, that the action of the District Court in. dismissing the appeal was correct, and that the question of law-involved was within the jurisdiction of the Supreme Court. State ex rel. Scheff vs. Judge, 49 An. 1744, 1748.
After the dismissal of the appeal, and this court’s action as just stated, defendant was granted an appeal to the Supreme Court.
*88That appeal is now before us. The appellee moves to dismiss on the grounds that we have already stated.
Those grounds received the court’s attention on the application for writs of certiorari and mandamus, and on that application, contradictorily with all parties concerned, the court determined that the District Court, for reasons stated, had no jurisdiction.
It follows, inevitably, that the Supreme Court has jurisdiction.
The decision in the cited case correctly, we think, disposed of the point involved, and properly determined that the question was one of law, of which this court had jurisdiction.
The question was so finally decided that there was no necessity of our looking into the reasons of the court for holding as it did. But we, none the less, reconsidered the matter and found, as heretofore, that the legality of a tax was contested; that it was claimed that an error had been made by the justice of the peace court in recording a decision to compel the defendant to pay a license, under a law, which it was contended was illegal as to him. (Although counsel for defendant appeared before the District Court and urged that the court had jurisdiction.) -
That issue having been decided against, and the decision having been affirmed cn appeal to this court, to which it was manifest, the case was appealable from the first.